NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment has been entered. As of filing the amendment, claims 1-15 and 21-24 are pending of which claims 1-3, 6-7, 14-15, and 21-24 are withdrawn from consideration. Claims 16-20 are canceled. Applicant’s amendment has overcome rejections under 35 USC 112(b).

Election/Restrictions
Claims 4-5 and 8-13 are allowable. The restriction requirement between the inventions: Group I, claims 1-3, drawn to a 7000-series aluminum alloy wire; Group II, claims 4-15 and 20-24, drawn to methods of preparing a 7000-series aluminum alloy wire, and among the species: Species A plastic deformation is performed by a high-speed friction stir process with a stirring needle; Species B plastic deformation is performed by an equal-channel angular pressing process; Species C plastic deformation is performed by a high-pressure torsion process, as set forth in the Office action mailed on January 25, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 25, 2022 is partially withdrawn.  Claims  6-7, 14-15, and 21-24, directed to Species B plastic deformation is performed by an equal-channel angular pressing process or to Species C plastic deformation is performed by a high-pressure torsion process are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-3, directed to Group I, drawn to a 7000-series aluminum alloy wire remain withdrawn from consideration because they do not all require the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-3 directed to an invention non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.

Claim Interpretation
Applicant’s amendment has clarified the steps encompassed by step 2 of claim 4, and has rendered moot the previously set forth claim interpretation of “using the intermediate alloy containing TiB2 nanoparticles obtained in step 1 as a matrix raw material” in deleting and rewording the limitation in claim 4.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-3.

Response to Arguments
Applicant’s arguments, see arguments directed to rejections under 35 USC112(b), filed July 26, 2022, with respect to claims 4-5 and 8-13 have been fully considered and are persuasive.  The rejection of claims 4-5 and 8-13 under 35 USC 112(b) has been withdrawn. 

Reasons for Allowance
Claims 4-15 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 4 recites a method of preparing a 7000-series aluminum alloy wire. Step 1 of the process of claim 4 comprises subjecting an Al-Ti-B intermediate alloy containing TiB2 particles to plastic deformation to obtain an intermediate alloy containing TiB2 nanoparticles. Step 2 of claim 4 requires adding other metal or some other intermediate alloy into the intermediate alloy containing TiB2 nanoparticles obtained in step 1 to obtain a mixed material and smelting the mixed material to obtain a smelted material. Note that claims consistently distinguish among an Al-Ti-B intermediate alloy containing TiB2 particles (initial feed component), an intermediate alloy containing TiB2 nanoparticles (the Al-Ti-B intermediate alloy containing TiB2 particles after having been subjected to plastic deformation) and an intermediate alloy (some intermediate component of unspecified composition which is added to the intermediate alloy containing TiB2 nanoparticles); therefore, it is clear to which material a reference to an intermediate alloy in claim 4 refers. Though step 2 of claim 4 does not specify a chemical composition of the other metal or intermediate alloy, the preamble does limit the overall composition of the prepared aluminum alloy to a 7000-series aluminum, which is a category of aluminum compositions known to one of skill in the art. Step 2 of claim 4 further recites casting the smelted material into a cast round rod which would necessarily obtaining a cast round rod. Step 3 of claim 4 subjects the cast round rod to hot extrusion to obtain a wire blank. Step 4 of claim 4 subjects the wire blank to hot rolling, drawing, intermediate annealing and (emphasis added) surface treatment. 
The closest combination of prior art to present claim 4 is Chang (CN108080815A) in view of Martin (US20190032175), Yadav (Yadav, Devinder, and Ranjit Bauri. "Friction stir processing of Al-TiB2 in situ composite: effect on particle distribution, microstructure and properties." Journal of Materials Engineering and Performance 24.3 (2015): 1116-1124), and Nishio (US4747889). Chang, Martin, Yadav, and Nishio were cited in the office action dated May 5, 2022. 
Chang discloses a method of preparing an aluminum alloy wire [0002], [0008]. Chang discloses obtaining an Al-Ti-B intermediate alloy [0022] containing TiB2 nanoparticles [0014]. As Chang identifies the TiB2 particles as nanoparticles [0014-15], [0022], [0040], and nanoparticles by definition have a characteristic size in the nanometer range, the TiB-2 particles disclosed by Chang [0014-15], [0022], [0040] would be expected to overlap the claimed range of a particle size of 50-1,000 nm. 
Chang discloses using the obtained intermediate alloy containing TiB2 nanoparticles as a matrix raw material, adding other metal and, smelting at 750                        
                            °
                        
                    C (1023 K) [0024-25], [0059]. Chang discloses casting the mixture into a cast round rod (ingot with a diameter [0028], [0064]). Chang discloses subjecting the cast round rod obtained to hot extrusion to obtain a wire blank [0032-34], [0066-68]. Chang discloses subjecting the wire blank to drawing and intermediate annealing [0035-39], [0070-72]. In one example Chang obtains by drawing an aluminum alloy wire reinforced by particles with ø of 1.85-1.90 mm [0135].
Chang does not disclose a composition that would meet a 7000 series aluminum alloy, but Martin teaches that a process for producing a wire suitable for additive manufacturing [0130-131] for an Al-Mg alloy with grain refiners (such as that disclosed by Chang [0024]) is also applicable to a 7000 series (Al-Zn alloy) with grain refiners suitable for additive manufacturing (claim 1, [0006], [0085], [0095]). Martin identifies TiB2 as a grain refining element [0041], [0138].
Chang identifies the dispersion of the TiB2 nanoparticles as the mechanism for grain refinement [0004]. Yadav teaches that friction stir processing two times with a stirring needle at 1000 r/min (abstract, Experimental Details section page 1117 left column).  Yields uniform distribution of TiB2 particles in an Al-Ti-B alloy (abstract, Effect of FSP on Particle Distribution and Microstructure page 1118). Yadav thereby teaches that friction stir processing improves the particle distribution which Chang identifies as the mechanism for particle refinement. The present disclosure indicates that the friction stir processing with parameters taught by Yadav would meet the present application’s definition of “plastic deformation” (see instant claim 5).
Chang does not disclose hot extrusion to a diameter of 8-10 mm as required by claim 4, but Nishio teaches that in a process for producing a 7000 series aluminum alloy wire (Table 1, column 1 lines 6-9). Nishio teaches hot extrusion to a diameter of 10 mm before further processing by scaling, drawing, and heat treatment (column 4 lines 1-5), thereby showing that hot extruding a 7000 series aluminum alloy before further processing into a wire is known in the prior art. 
In combination Chang, Martin, Yadav, and Nishio disclose all limitations of claim 4 except subjecting the wire blank obtained in step 3 to hot rolling, drawing, intermediate annealing and (emphasis added) surface treatment. Claim 4 requires performing each of hot rolling, drawing, intermediate annealing and surface treatment. No combination of references discloses or suggests performing the required combination of drawing, intermediate annealing and surface treatment in a single overall process to prepare a 7000-series aluminum alloy wire reinforced by particles, the process comprising the particularly claimed steps recited in claim 4. Claim 4 defines over Chang, Martin, Yadav, and Nishio for at least the reason that Chang, Martin, Yadav, and Nishio fails to render obvious the claimed combination of drawing, intermediate annealing and surface treatment.
US20110165014, cited int eh office action dated May 5, 2022 discloses that it is known in the art that the presence of large particles and agglomerations of TiB2 causes problems in applications as grain refining agents in 7000 series aluminum alloys [0004-09], thereby providing further motivation to incorporate a step of plastic deformation known to reduce and distribute TiB2 particles. US20110165014 does not contribute to meeting the limitations of claim 4 beyond the contributions of Chang, Martin, Yadav, and Nishio; therefore, claim 4 defines over US20110165014 for at least the reasons why claim 4 defines over Chang, Martin, Yadav, and Nishio.
Claims 5-15 and 21-24 depend on claim 4, and therefore claims 5-15 and 21-24 define over the prior art for at least the reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736